Citation Nr: 0912783	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the Veteran is entitled to separate evaluations for 
residuals of left inguinal hernia repair, including a tender 
and painful scar and for any residual neurological 
manifestations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to November 
1986, from September 1987 to August 1990, and from January to 
May 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 decision by 
the RO which denied an increase in the 10 percent evaluation 
then assigned for residuals of left inguinal hernia, 
manifested by a tender and painful scar.

In May 2005, the Board granted an increased rating to 30 
percent for residuals of left inguinal hernia, effective from 
August 28, 2001, the date of his claim for increase, and 
continued the 100 percent rating under 38 C.F.R. § 4.30 for 
convalescence following surgery on January 10, 2003, and a 10 
percent evaluation from March 1, 2003.  The Veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In May 2007, the 
Court vacated and remanded the May 2005 Board decision for 
readjudication.

This case was most recently before the Board in December 2007 
and was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran was afforded a Board video hearing in July 2003 
before a Veterans Law Judge (VLJ) that is no longer employed 
by the Board.  Consequently, in March 2009, the Board advised 
the Veteran by letter that the law requires that the VLJ who 
conducts a Board hearing on appeal must participate in any 
decision on that appeal.  38 C.F.R. § 20.707 (West 2002).  In 
addition, the Veteran was asked whether he desired to have a 
new Board hearing.  In a March 2009 response, the Veteran 
indicated that he wanted another Board video conference 
hearing on this matter.

As noted above, the Veteran is requesting a video conference 
hearing before the Board.  Since such hearings are scheduled 
by the RO, the Board is remanding the case for that purpose, 
in order to satisfy procedural due process concerns.  38 
C.F.R. § 20.704(a) (2008).

The Board here observes that it appears that the development 
requested by the December 2007 Board remand has been 
accomplished.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a 
video conference hearing before a 
Veterans Law Judge, with appropriate 
notification to the Veteran and his 
representative.

After the hearing is conducted, or if the Veteran withdraws 
his hearing request or fails to report for the scheduled 
hearing, the case should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





